 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LORENZO MAYS, et al.,                             No. 2:18-cv-2081 TLN KJN P
12                       Plaintiffs,                    CLASS ACTION
13            v.                                        ORDER APPROVING CLASS NOTICE
14    COUNTY OF SACRAMENTO,
15                       Defendant.
16

17          On November 30, 2018, the undersigned recommended that this action be maintained as a
18   class action under Federal Rule of Civil Procedure Rule 23(a), 23(b)(1), and 23(b)(2), and that the
19   parties’ Joint Motion for Class Certification be granted. (ECF No. 46.) The District Court
20   adopted the recommendation and issued an order certifying the case as a class action on
21   December 28, 2018. The parties conferred and addressed in their joint status report the status of
22   their proposed notice to the Plaintiff Class and Disabilities Subclass, and the proposed method of
23   distribution of such notice.
24          Pursuant to the Court’s order and Fed. R. Civ. P. 23(c)(2)(A), the parties submitted to the
25   Court a Notice of Class Certification (“Class Notice”) (ECF No. 47-2), as well as a proposed
26   order regarding the distribution of the Class Notice.
27   ////
28
 1            Accordingly, good cause appearing, IT IS ORDERED AS FOLLOWS:

 2            1. The Court approves the substance, form, and manner of the Class Notice filed by

 3   the parties on December 17, 2018 (ECF No. 47), and finds that the proposed method of

 4   disseminating the Class Notice meets all due process and other legal requirements and is the best

 5   notice practicable under the circumstances.

 6            2. Within thirty (30) days of this order, the County is directed to post the Class

 7   Notice in English and Spanish in all housing pods and units, and at all intake locations, in

 8   such a manner as to make the Class Notice clearly visible to class members. The County

 9   will provide translation of the Class Notice into other languages upon request. Additionally, the

10   County shall hand deliver an English and Spanish copy of the Class Notice to each person housed

11   in the Jail facilities.

12            3. The County shall provide all arriving prisoners an English and Spanish copy of

13   the Class Notice as part of the Jail’s intake and orientation procedures during the pendency

14   of this action or until further direction by the Court.

15            4. The County shall provide assistance reviewing the Class Notice to individuals

16   who are illiterate or have a disability that may affect their ability to read or understand the

17   Class Notice.

18            5. The County shall file and serve on Plaintiffs’ counsel a declaration affirming that

19   the Class Notice is distributed and will be distributed to arriving class members, consistent

20   with this order.
21            6. The County will make a copy of the Complaint in this case (ECF No. 1) available

22   upon request to individuals detained in all housing units at the Jail.

23            7. With this order, the Clerk of the Court shall separately file and docket as “Class

24   Notice” the “Important Notice” filed as ECF No. 47-2.

25            IT IS SO ORDERED.

26   Dated: January 7, 2019
27
     /mays2081.ntc
28
                                                         2
